IN THE SUPREME COURT OF PENNSYLVANIA

IN RE:                                   : NO. 665
                                         :
REAPPOINTMENT TO THE CIVIL               : CIVIL PROCEDURAL RULES DOCKET
PROCEDURAL RULES COMMITTEE               :




                                      ORDER


PER CURIAM


         AND NOW, this 31st day of May, 2017, Joseph R. Podraza, Jr., Esquire,

Philadelphia, is hereby reappointed as a member of the Civil Procedural Rules

Committee for a term of three years, commencing July 1, 2017.